United States Court of Appeals
                     For the First Circuit


No. 02-1284

     SOUTH SHORE HOSPITAL, INC., D/B/A SOUTH SHORE HOSPITAL
                    TRANSITIONAL CARE CENTER,

                      Petitioner, Appellee,

                               v.

   TOMMY G. THOMPSON, SECRETARY OF HEALTH AND HUMAN SERVICES,

                     Respondent, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on October 16, 2002 is
corrected as follows:

     1. At the end of the paragraph on page 11, line 2, add new
footnote 4.

         4.After this opinion had gone to the printers,
         a divided panel of the Fourth Circuit issued a
         contrary decision on a case very similar to
         this one. Md. Gen. Hosp., Inc. v. Thompson,
         No. 01-2012, 2002 WL 31254029 (4th Cir. Oct.
         9, 2002) (rejecting Paragon and holding the
         Secretary's interpretation of 42 C.F.R. §
         413.30(e)(2) to be inconsistent with what it
         deemed to be the regulation's unambiguous
         language). We have given that opinion careful
         consideration but find it unpersuasive.

     2. Replace former footnote 5 (which will now be footnote 6),
on page 16, with the following:

         6.The Hospital and the Secretary have called
         to our attention through successive post-
         argument letters, see Fed. R. App. P. 28(j);
         1st Cir. R. 28(j), the Board's recent
         decisions in four other cases, including Mercy
         Med. SNF v. Mut. of Omaha Ins. Co., No. 97-
         0135, 2002 WL 1906219 (PRRB Aug. 7, 2002). In
         these matters, the Board, relying in large
         part on the district court's opinion in this
         case, rejected the Secretary's interpretation
         of the new provider exemption. See, e.g., id.
         at *17.   However, the Secretary, exercising
         his discretion under 42 U.S.C. § 1395oo(f)(1),
         subsequently   granted   reconsideration   and
         reversed the Board's determination in Mercy
         Med. See Mercy Med. SNF v. Mut. of Omaha Ins.
         Co., No. 2002-D31 (CMS Admin. Oct. 8, 2002)
         (citing Paragon, 251 F.3d at 1150-51, with
         approval). We presume that the Secretary will
         reverse the other three Board decisions in due
         course.   Consequently, we cede deference to
         the   Secretary's   determination,   not   the
         Board's, as the definitive statement of the
         agency's   position.      See   42  U.S.C.   §
         1395oo(f)(1); see also Anaheim Mem'l Hosp. v.
         Shalala, 130 F.3d 845, 850-51 (9th Cir. 1997).

     3.   Change   the   numbers   of   all   the   succeeding   footnotes
accordingly.